Norval, J.
•This was ap action by Samuel S. Vincent against Jennie Shaffer and others to obtain' the cancellation of a d^ed to certain real estate in Harlan county, on the grdund that the same was procured by misrepresentation and fraud.. A decree was entered for Vincent as prayed. A. ¿hotion for a new trial was filed by Jennie Shaffer, which was overruled by' the court, and she alone has brought the record here for review.
The assignments of error call in question the sufficiency of the evidence to sustain the findings and decree, the decisions of the court below upon the admission of testimony, and the ruling upon the motion for a new trial. These assignments are not available, because the document attached to the transcript is not authenticated by the certificate of the clerk of the trial court as being either the original bill of exceptions in the cause or a copy thereof. The district clerk merely certifies that the original bill of exceptions was filed in his office on a certain date, which is insufficient for the purpose of au*450tlientication. As none of the questions argued can be considered without the aid of a bill of exceptions, the decree must be
Affirmed.